internal_revenue_service number release date index number ---------------------------- --------------------- ------------------------------ -------------------------------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b01 plr-109712-18 date september legend taxpayer --------------------------------------------------------------------- ------------------------------- accounting firm state date date date date dear ---------------- ---------------------------- -------------- ------------------------ --------------------------- ------------------------ -------------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer taxpayer requests an extension of time under sec_301_9100-3 of the procedure and administration regulations to elect under sec_856 of the internal_revenue_code to be treated as a real_estate_investment_trust reit effective as of the beginning of the taxable_year ended date year facts taxpayer is a state a limited_liability_company that was formed on date taxpayer represents that it was operated in a manner to qualify as a reit pursuant to sec_856 for year taxpayer uses an accrual_method of accounting and employs the calendar_year for federal_income_tax purposes plr-109712-18 taxpayer represents that the operating_agreement of taxpayer specifically states the intention of the members to operate as a reit pursuant to sec_856 - taxpayer represents that it began operations in year and that it intended to file form 1120-reit u s income_tax return for real_estate_investment_trusts for year year form 1120-reit to make an election to be treated as a reit for year taxpayer engaged accounting firm to prepare the year form 1120-reit taxpayer represents that accounting firm timely filed a form_7004 application_for automatic_extension of time to file certain business income_tax information and other returns on behalf of taxpayer to apply for an extension of time to file the year form 1120-reit with code entered on line of the form_7004 to indicate that the extension was for a form 1120-reit taxpayer represents that accounting firm then prepared the year form 1120-reit based on information provided by taxpayer taxpayer represents that accounting firm delivered the year form 1120-reit to taxpayer before date the extended due_date for filing the year form 1120-reit taxpayer represents that in the weeks leading up to date however taxpayer’s accounting department was in the middle of a change in office location taxpayer represents that the year form 1120-reit was signed and completed by date and that it satisfied all of the requirements of sec_856 and sec_1_856-2 for taxpayer to elect to be a reit effective as of the beginning of year taxpayer represents that due to a clerical_error a box of signed returns that included the year form 1120-reit was misplaced and that the year form 1120-reit was not mailed to the service prior to date taxpayer represents that shortly after date taxpayer discovered its clerical_error and submitted the year form 1120-reit for filing with the service and that the service received the year form 1120-reit on date taxpayer represents that accounting firm advised taxpayer to submit a request for relief under sec_301_9100-3 of the procedure and administration regulations confirming that the year form 1120-reit that taxpayer filed shortly after date will be considered as a timely election by taxpayer to be treated as a reit effective as of the beginning of year taxpayer makes the following additional representations in connection with its request for an extension of time the request for relief was filed before the failure to make the regulatory election was discovered by the service granting the relief requested will not result in taxpayer having a lower u s federal tax_liability in the aggregate for all years to which the election applies than taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-109712-18 taxpayer does not seek to alter a return position for which an accuracy- related penalty has been or could have been imposed under sec_6662 of the code at the time taxpayer requested relief and the new position requires or permits the regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences taxpayer did not choose to not file the election taxpayer is not using hindsight in making the decision to seek the relief requested no specific facts have changed since the due_date for making the election that make the election advantageous to taxpayer the period of limitations on assessment under sec_6501 has not expired for taxpayer for the taxable_year in which the election should have been filed nor for any taxable_year s that would have been affected by the election had the election been timely filed in addition affidavits on behalf of taxpayer and accounting firm have been provided as required by sec_301_9100-3 and law and analysis sec_856 provides that a corporation trust or association shall not be considered a reit for any taxable_year unless it files with its return for the taxable_year an election to be a reit or has made such an election for a previous taxable_year and such election has not been terminated or revoked pursuant to sec_1_856-2 of the income_tax regulations the election shall be made by the trust by computing taxable_income as a reit in its return for the first taxable_year for which it desires the election to apply sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin sec_301_9100-3 through c sets forth rules that the service generally will use to determine whether under the particular facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements for an automatic_extension under sec_301 sec_301_9100-3 provides that requests for relief subject_to sec_301 will be granted when the taxpayer provides the evidence including affidavits plr-109712-18 described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under sec_301 before the failure to make the regulatory election is discovered by the service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election a taxpayer will be deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief sec_301_9100-3 provides that a reasonable extension of time to make a regulatory election will be granted only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer’s receipt of a ruling granting relief under sec_301_9100-3 conclusion based on the information submitted and representations made we conclude that taxpayer has satisfied the requirements for granting a reasonable extension of time to make an election under sec_856 to be treated as a reit effective for year accordingly the year form 1120-reit filed by taxpayer that was received by the service on date is hereby considered as a timely election by taxpayer under sec_856 to be treated as a reit under subchapter_m of the code effective as of date plr-109712-18 this ruling is limited to the timeliness of the filing of taxpayer’s election under sec_856 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code moreover no opinion is expressed with regard to whether the tax_liability of taxpayer is not lower in the aggregate for all years to which the election applies than such tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine such tax_liability for the years involved if the director's office determines that such tax_liability is lower that office will determine the federal_income_tax effect the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely ___________________________ steven harrison branch chief branch office of associate chief_counsel financial institutions products enclosure a copy of this letter
